Citation Nr: 0320113	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a February 1974 rating decision which established 
entitlement to service connection for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body as 20 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, left flank, buttock and posterior thigh with 
retained foreign body and dysfunction of Muscle Group XIII, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 20 percent evaluation 
for residuals of a gunshot wound, left flank, buttock and 
posterior thigh with retained foreign body.  By an April 2001 
determination, the disability was increased to a 40 percent 
evaluation.  

The appeal also concerns an April 2000 rating, which 
determined that clear and unmistakable error (CUE) was not 
committed in a February 1974 rating decision wherein a 20 
percent evaluation was assigned for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body. 

The Board also notes that in the veteran's statement-in-
support-of-claim, received in January 2001, he asserts an 
additional claim for entitlement to service connection for 
Type II diabetes.  Because that issue is not before the Board 
on this appeal, it is hereby referred to the RO for 
appropriate action.  

The case was previously before the Board in August 2000, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.

This case was before the Board in October 2001.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Veterans Claims 
Assistance Act of 2000, infra, was recently enacted.  Since 
the Court considered that the Board's decision on the CUE 
claim required further elaboration and the veteran's 
increased rating claim was not adequately considered in the 
context of the new legislation and that further elaboration 
was also needed, the Board's October 2001 decision was 
vacated and remanded.  

The increased rating claim will be addressed in the remand 
portion of the case.


FINDINGS OF FACT

1.  By a rating decision dated in February 1974, the RO 
established service connection for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body with a 20 percent disability evaluation.  

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the February 1974 rating decision 
and asserts that a proper muscle examination was not afforded 
at that time and that the VA did not provide a complete 
rationale for conclusions reached.

3.  There was no undebatable error of fact or law in the 
February 1974 rating decision.  


CONCLUSION OF LAW

The RO's February 1974 rating decision, which established 
entitlement to service connection for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body as 20 percent disabling, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has, in 
pertinent part, expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and his 
representative of, and has enhanced its duty to assist a 
veteran in developing, the information and evidence necessary  
to substantiate a claim.  See Veterans Claims Assistance Act  
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The Board is of the opinion that the new legislative  
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective  August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any  rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

In any event, the Board notes that the issue on appeal being 
adjudicated is an allegation of CUE, and that the Court has 
recently held that the VCAA is not applicable to such claims.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Given the foregoing, there is no viable issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence, see Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002), and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.

CUE

In February 1974, the RO assigned a 20 percent evaluation for 
the residuals of a gunshot wound, left flank, buttock and 
posterior thigh with retained foreign body.  Such a rating 
represents a moderate residual disability.  No appeal was 
taken from that determination, and it became final.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38  
C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the United  
States Court of Appeals for Veterans Claims (Court) discussed 
what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the  
magic incantation 'clear and  
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not  
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.   
(Emphasis in original.)

In order to find that the February 1974 rating decision was 
clearly and unmistakably erroneous, however, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the evidence of record at that time was 
that a higher rating should have been assigned for muscle 
damage.  CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v.  Derwinski, 1 Vet. App. 228, 
231 (1991).  Such a conclusion cannot be made in this case.  
There was ample evidence to support the finding at the time 
of the February 1974 rating decision. 

The veteran, on the one hand, disagrees with the weighing and 
evaluation of the evidence considered in the February 1974 
rating decision and asserts that a proper muscle examination 
was not afforded at that time and that the VA did not provide 
a complete rationale for conclusions reached.  The nature of 
the veteran's allegations, even if true, do not form the 
basis of CUE.  The failure to comply with the duty to assist 
cannot form a basis for a claim of CUE since such a breach 
creates only an incomplete rather than an incorrect record.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, even 
if the explanation afforded the veteran were inadequate, such 
would constitute an error more akin to a failure in the duty 
to assist rather than the grave sort of error contemplated by 
CUE. 

The evidence of record at the time of the 1974 rating 
essentially consisted of the veteran's service medical 
records as well as a then current VA examination.  The Board 
notes that the veteran's service medical records reflect a 
detailed description of the veteran's wounds and treatment 
for residuals of a gunshot wound, left flank, buttock and 
posterior thigh with retained foreign body from June 1967.  
The record reflects that the retained foreign body was over 
the veteran's sacrum.  It bears emphasis, however, that in 
July 1967 he was released to limited duty.  More 
significantly, the veteran was released to full duty in 
November 1967, and he served for several years thereafter.  
Moreover, the remainder of the veteran's medical record 
through 1973 may readily be interpreted as essentially silent 
for complaints, treatment or diagnoses relating to the shell 
fragment wounds at issue.  The Board also observes that a 
service medical examination in July 1973 reported lower 
extremities and musculoskeletal systems as entirely within 
normal limits.

The veteran was afforded a VA examination in September 1973, 
which essentially reported asymptomatic findings and "no 
apparent disability, with hypesthesia present, with free 
range of motion in all parameters, left thigh and hip.  
Weight bearing is intact".  The Board also observes that the 
February 1974 rating contains a notation that '[w]e do not 
have all service records."  However, all service medical 
records appear to have been associated with the claims file 
at that time, as evidenced by the reference in the September 
1973 examination report to documentation of the claimed 
disabilities in the C-file.  Thus, no prejudice to the 
veteran is evident.

There is no allegation that the correct facts as they were 
known at the time were not before the adjudicators.  

The 1973 Rating Schedule addressing muscle injuries provides 
that the different degrees of muscle injuries receive 
different ratings.  Evaluation criteria for Muscle Group XIII 
provide moderate disability involving Muscle Groups XIII is 
rated 10 percent disabling.  A 30 percent evaluation is 
warranted for moderately severe disability, and severe 
disability is to be rated 40 percent disabling.

Injuries involving the muscles of Muscle Group XVII are 
considered to result in a greater level of disability and 
provided for higher rating.  Moderate injury of Muscle Group 
XVII, which includes the gluteus maximus warrants a 20 
percent rating.  Moderate severe injury warranted a 40 
percent rating; and a severe injury warranted a 50 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5317 (1973). 

A noncompensable rating was provided for injuries to Muscle 
Group XIII or XVII.

The Code of Federal Regulations, as in effect at the time of 
the RO's February 1974 rating decision, provides guidance for 
evaluating muscle injuries caused by various missiles and 
projectiles.  The provisions of 38 C.F.R. § 4.56 (1973) 
convey, in pertinent part, the following definitions:

(a) Slight (insignificant) disability of 
muscles.

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.

History and complaint.  Service 
department record of wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

Muscle injuries in the same anatomical 
region will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, and from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1973).

Although the Board has no reason to doubt that the veteran 
now honestly believes that a mistake was made in the 1974 RO 
determination, his arguments, at most, amount only to a 
dispute with the weighing and evaluation of the evidence then 
of record.  This is the type of allegation that cannot, as a 
matter of law, form the basis for CUE.  A mere disagreement 
with how the RO evaluated the facts before it does not 
constitute an allegation that is adequate to raise a CUE 
claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The 
Court further noted that "the determinative issue was not 
evidentiary but legal, i.e., has the appellant complied with 
the legal requirements to plead a CUE claim."  The same issue 
is inherent in this case.  The veteran has raised questions 
concerning the weighing or interpretation of the  evidence, 
but he has not provided "persuasive reasons . . . as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.  As noted above, 
mere disagreement with the interpretation of the evidence 
does not constitute a claim of CUE.

The veteran's representative additionally stresses that the 
service medical records reflect that the veteran sustained a 
fracture of the sacrum when he received the shell fragment 
wounds and that consideration of this fact demonstrates that 
a 40 percent disability evaluation (moderately severe) should 
have been assigned in February 1974.  The historical presence 
of a fracture notwithstanding, a rating must give priority to 
the residual effects extant at the time of the rating.  More 
than a moderate disability to Muscle Group XVII is not 
manifest, and the medical record does not reflect aggregate 
impairment necessitating application of Section 4.55.  

The veteran sustained an injury to muscle group (MG) XIII and 
XVII.  It is now also argued that the Board in its October 
2001 decision did not adequately explain the applicability of 
38 C.F.R. § 4.55(a) (1973) to the veteran's muscle injury.  
As noted above, that provision provides that "[m]uscle 
injuries in the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, and from moderately 
severe to severe, according to the severity of the aggregate 
impairment of function of the extremity."  38 C.F.R. 
§ 4.55(a)(1973) (emphasis added).   

The correlative provision in current regulation provides 
"[f]or compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups."  38 C.F.R. § 4.55(e)(2002) 
(emphasis supplied).  It bears some emphasis that the 
correlative provision in current regulation is more favorable 
to a veteran than that which was in effect when the 
challenged rating decision was issued because the current 
regulation provides for rating elevation regardless of 
aggregate functional impairment.

The aggregate functional impairment demonstrated at the 
September 1973 VA examination report essentially reported 
asymptomatic findings and "no apparent disability, with 
hypesthesia present, with free range of motion in all 
parameters, left thigh and hip", may certainly have been 
interpreted as a disability that did not warrant elevation of 
the major muscle group "according to the severity of the 
aggregate impairment of function of the extremity".  38 
C.F.R. § 4.55(a)(1973) (emphasis added).  Therefore, the 
record does not demonstrate prejudicial error in the February 
1974 rating.

"Errors that would not have changed the outcome are 
harmless; by definition, such errors do not give rise to the 
need for revising the previous decision."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The error 
must be the type of error that, had it not been made, would 
have manifestly changed the outcome at the time that it was 
made.  Allin v. Brown, 6 Vet. App. 207, 210 (1994).

The evidence of record does not compel the conclusion, to 
which reasonable minds could not differ, that the rating 
result would have been manifestly different but for the 
claimed error.  Accordingly, CUE is not established.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

ORDER

A February 1974 rating decision which established entitlement 
to service connection for residuals of a gunshot wound, left 
flank, buttock and posterior thigh with retained foreign body 
as 20 percent disabling did not involve clear and 
unmistakable error.  The appeal is denied.


REMAND

As noted above, there have been changes in the law during the 
pendency of this appeal.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), interpreted VA 's 
obligations under the VCAA, noting that a claimant was 
defined under the Act as "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary."  38 U.S.C.A. § 5100.  Upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  This case was 
remanded by the court for compliance with these requirements.

Furthermore, the claim was remanded for additional 
consideration of residuals of injury to the left flank vis-à-
vis 38 C.F.R. § 4.55(f).  Under the circumstances, the Board 
is of the opinion that the RO should have an initial 
opportunity to address that aspect of the claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  After undertaking any development 
deemed necessary, the RO should consider 
the claim for separate rating for 
residuals of injury to the left flank 
pursuant to 38 C.F.R. § 4.55(f).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



